        CASE 0:19-cv-01820-MJD-BRT Doc. 476 Filed 03/26/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 INSIGNIA SYSTEMS, INC.,                                  Civ. No. 19-1820 (MJD/BRT)

              Plaintiff,

 v.
                                                         ORDER DENYING
 NEWS CORPORATION; NEWS                                INSIGNIA’S MOTION
 AMERICA MARKETING FSI L.L.C.;
 AND NEWS AMERICA MARKETING
 IN-STORE SERVICES, L.L.C.,

              Defendants.


      This matter is before the Court on Plaintiff Insignia’s Motion to Amend the Fourth

Amended Scheduling Order. (Doc. No. 471.) As background, the Fourth Amended

Scheduling Order was entered on March 17, 2021 (Doc. No. 462), following the parties’

Stipulation Regarding Amendment to Third Amended Scheduling Order filed on

March 15, 2021. (Doc. No. 460.) The Court adopted some of the stipulated proposals, but

not all. Insignia filed the instant Motion on March 24, 2021. (Doc. No. 471.) Defendants

take no position on the Motion.

      In its Motion, Insignia offers several reasons for further amending the Fourth

Amended Scheduling Order. Many of the reasons point to this Court’s earlier acceptance

of limited—and specific—fact discovery extensions (“extended fact discovery”) as a
        CASE 0:19-cv-01820-MJD-BRT Doc. 476 Filed 03/26/21 Page 2 of 6




reason to also extend expert discovery deadlines.1 But, significantly, Insignia’s Motion

fails for lack of good cause because Insignia has not described or attempted to connect the

information that it might obtain through the extended fact discovery to any particular

expert or issue on which any expert opinions and testimony will be offered. Moreover, to

the extent that any additional information obtained in the extended fact discovery is

relevant to any expert discovery, the parties may later move to seek leave to address the

additional information in a supplemental report.2

       Further, when the fact discovery extensions were sought, the parties did not

explain that any of the fact discovery extensions would have an effect on any other

deadlines. Had the Court been aware of the effect on any other deadlines, it could have

taken that into account before allowing the proposed extensions.3 This Court’s



1
       Except for the limited exceptions, the applicable scheduling orders required that
the parties commence fact discovery procedures in time to be completed on or before
March 1, 2021. This deadline has remained in place. (Doc. No. 462.)
2
        Court notes that it is very sympathetic to the personal circumstances warranting
the brief extension to April 14, 2021 for the Rule 30(b)(6) deposition of Insignia’s
corporate representative. Indeed, the Court granted the brief extension the same day that
the stipulation was filed. (Doc. Nos. 467, 469.) The next day, Insignia filed the instant
Motion. This Court does not understand—and Insignia did not explain in the instant
Motion—how a Rule 30(b)(6) deposition of Insignia prevents Insignia from producing
and relying upon Insignia’s information to support Insignia’s opening expert reports. If
the Court misunderstands Insignia’s possession, custody, and control of its own
information to support expert reports, Insignia may move to seek leave to address the
“extended discovery” in a supplemental report.
3
     The Court’s scheduling orders provided that “[i]f the parties agree on proposals to
amend this Pretrial Scheduling Order in the future, a formal motion is not necessary;
however, any stipulation to support a proposed amendment must show good cause and
           CASE 0:19-cv-01820-MJD-BRT Doc. 476 Filed 03/26/21 Page 3 of 6




acquiescence to the various fact discovery extensions does not establish good cause to

now extend the expert discovery deadlines. Nor do the pending motions that were filed on

March 2, 2021, establish good cause for extending expert discovery.4

          In sum, Insignia has not shown good cause to extend the deadlines as proposed.

However, Court will reluctantly give the parties the option of extending the expert

discovery deadlines as provided in the “Elected Stipulated Scheduling Option” column

below on two conditions: (1) that the parties file a joint stipulation to accept the “Elected

Stipulated Scheduling Option” column; and (2) that parties stipulate that by making this

election, they understand that electing the extension may extend the expert deadlines into

a more complicated overlap of work relating to the New York litigation and that they

accept that any overlap created by the Elected Stipulated Scheduling Option will not be

good cause for any additional extensions. In other words, the parties, their counsel, and

their experts are expected to double track in the event of an overlap. For clarity, the Court

sets forth the “Current Schedule” column and the “Elected Stipulated Scheduling Option”

column below.

    Current Schedule                            Elected Stipulated Scheduling Option
    With respect to the claims asserted by      With respect to the claims asserted by
    Plaintiff in its Complaint (Doc. No. 1),    Plaintiff in its Complaint (Doc. No. 1),
    Plaintiff shall identify any expert who     Plaintiff shall identify any expert who
    shall serve an opening expert report on     shall serve an opening expert report on

explain how the requirements of Local Rule 16.3 are satisfied.” Local Rule 16.3 required
the parties to explain the modification’s effect on other deadlines.
4
      It is noteworthy that no party moved to extend the scheduling order deadlines
when these motions were filed in early March 3, 2021. To the extent any additional
discovery is permitted in any future Court rulings, the parties may move to seek leave to
address the “extended discovery” in a supplemental expert report.
       CASE 0:19-cv-01820-MJD-BRT Doc. 476 Filed 03/26/21 Page 4 of 6




liability, damages, or the relevant market     liability, damages, or the relevant market
definition on or before March 1, 2021.         definition on or before March 1, 2021.
This deadline has passed.                      This deadline has passed.

Plaintiff shall serve opening expert reports   Plaintiff shall serve opening expert reports
on liability, damages, and the relevant        on liability, damages, and the relevant
market definition on or before April 1,        market definition on or before April 22,
2021.                                          2021.

Defendants shall identify any rebuttal         Defendants shall identify any rebuttal
experts on or before March 22, 2021.           experts on or before March 22, 2021.
This deadline has passed.                      This deadline has passed.



Defendants shall serve rebuttal expert         Defendants shall serve rebuttal expert
reports in response to Plaintiff’s opening     reports in response to Plaintiff’s opening
expert reports on or before May 10,            expert reports on or before May 21, 2021.
2021. For the avoidance of doubt, to the       For the avoidance of doubt, to the extent
extent that Defendants’ expert reports         that Defendants’ expert reports address
address any issues for which Defendants        any issues for which Defendants bear the
bear the burden of proof, the fact that        burden of proof, the fact that those issues
those issues are addressed in Defendants’      are addressed in Defendants’ rebuttal
rebuttal expert reports will not be            expert reports will not be grounds to
grounds to preclude the expert report or       preclude the expert report or any portion
any portion thereof.                           thereof.

Plaintiff may serve an expert report           Plaintiff may serve an expert report
concerning Defendants’ counterclaim            concerning Defendants’ counterclaim
on or before May 10, 2021.                     on or before May 21, 2021.
Plaintiff shall identify any such expert       Plaintiff shall identify any such expert
on or before March 22, 2021.                   on or before March 22, 2021.
This deadline has passed.                      This deadline has passed.


Plaintiff may serve sur-rebuttal expert        Plaintiff may serve sur-rebuttal expert
reports in response to Defendants’             reports in response to Defendants’
rebuttal expert reports on or before           rebuttal expert reports on or before
June 2, 2021.                                  June 22, 2021.
       CASE 0:19-cv-01820-MJD-BRT Doc. 476 Filed 03/26/21 Page 5 of 6




Defendants may serve a rebuttal             Defendants may serve a rebuttal
expert report in response to any            expert report in response to any
expert report concerning                    expert report concerning
Defendants’ counterclaim on or              Defendants’ counterclaim on or
before June 2, 2021. Defendants             before June 22, 2021. Defendants
shall identify any such rebuttal            shall identify any such rebuttal
expert by April 19, 202                     expert by April 19, 2021. This
                                            deadline remains in place.


All expert discovery, including expert      All expert discovery, including expert
depositions, must be completed by June      depositions, must be completed by July
28, 2021. The parties must meet and         23, 2021. The parties must meet and
confer by April 23, 2021, to coordinate     confer by April 23, 2021, to discuss the
expert depositions. The parties must        scheduling of expert depositions. The
inform their experts about the deadlines    parties must inform their experts about the
for expert disclosures and depositions in   deadlines for expert disclosures and
this Scheduling Order.                      depositions in this Scheduling Order. The
                                            parties must file their stipulated schedule
                                            for the dates reserved for expert
                                            depositions when those dates are set, but
                                            no later than June 25, 2021.



All dispositive motions shall be            All dispositive motions shall be filed
filed by the moving party on or before      by the moving party on or before
August 27, 2021.                            September 27, 2021.



All other non-dispositive motions,          All non-dispositive motions, including
including motions relating to expert        motions relating to expert reports (non-
discovery, must be filed and served by      Daubert reports) must be filed and served
July 1, 2021.                               by July 1, 2021.

                                            All other non-dispositive motions,
                                            including motions relating to expert
                                            depositions, must be filed and served by
                                            July 20, 2021.
          CASE 0:19-cv-01820-MJD-BRT Doc. 476 Filed 03/26/21 Page 6 of 6




 This case will be ready for a jury trial on    This case will be ready for a jury trial on
 or about December 27, 2021. Plaintiff          or about January 27, 2021. Plaintiff
 anticipates the length of trial at 10 days     anticipates the length of trial at 10 days
 and the Defendants anticipate the length       and the Defendants anticipate the length
 of trial at 21 days.                           of trial at 21 days.


         Any joint stipulation electing the Stipulated Scheduling Option as permitted by

this Order must be filed no later than 4:00 p.m. central on March 29, 2021. If a

stipulation consistent with this Order is not timely filed, the current dates continue to

apply.



Dated: March 26, 2021                             s/ Becky R. Thorson
                                                  BECKY R. THORSON
                                                  United States Magistrate Judge
